Citation Nr: 1037269	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-08 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 
27, 2006, and a rating in excess of 10 percent since June 27, 
2006, for a left wrist disability.

2.  Entitlement to an initial compensable rating for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from September 2001 to July 
2003.

This case is before the Board of Veterans' Appeals (Board) from a 
September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that granted 
service connection and assigned noncompensable ratings for a left 
wrist disability (residuals of a left wrist sprain) and a left 
leg disability (stress fracture of the left leg), effective 
November 23, 2004.  A July 2006 rating decision increased the 
rating for the left wrist disability to 10 percent, effective 
June 27, 2006.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2006, the Veteran appears to have raised a claim for 
service connection for carpal tunnel syndrome.   As that claim 
has not been developed for appellate review, the Board refers it 
to the RO for appropriate action.

The issue of entitlement to an initial compensable rating for a 
left leg disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to June 27, 2006, the Veteran's left wrist disability 
was manifested by subjective complaints of pain and objective 
evidence of degenerative changes in the wrist and a normal range 
of motion.  There were no clinical findings of muscle atrophy or 
weakness, motor deficits, or loss of reflexes.  There was pain on 
use, but no reports of painful flare-ups or clinical findings of 
additional pain, weakness, fatigability, or incoordination on 
repetitive use.  The disability did not produce loss of use of 
the Veteran's left hand.

2.  Since June 27, 2006, the Veteran's left wrist disability has 
been manifested by subjective complaints of pain, stiffness, 
numbness, and tingling.  There is no objective evidence of 
arthritis or ankylosis.   Additionally, there was no evidence of 
limitation of motion of the thumb or fingers.  While limitation 
of motion of the left wrist is slightly limited, there have been 
no clinical findings of muscle atrophy or weakness, motor 
deficits, or loss of reflexes.  There has been pain on use and 
reports of painful flare-ups, there are no clinical findings of 
weakness, fatigability, or incoordination on repetitive use.  The 
disability has not produced loss of function of the Veteran's 
left hand.


CONCLUSIONS OF LAW

1.  Prior to June 27, 2006, the criteria for an initial 
compensable rating for a left wrist were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
4.124a, DCs 5003, 5010, 5214, 5215, 8516, 8517 (2009).

2.  Since June 27, 2006, the criteria for a rating in excess of 
10 percent for a left wrist disability were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
4.124a, DCs 5003, 5010, 5214, 5215, 5125, 8516, 8517 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In January 2005, prior to the initial adjudication of the claim 
for service connection, the Veteran was notified of the evidence 
not of record that was necessary to substantiate the claim.  She 
was told that she needed to provide the names of any person, 
agency, or company who had additional records to help decide her 
claim.  She was informed that VA would review her claim and 
determine what additional information was needed to process her 
claim, schedule a VA examination if appropriate, obtain VA 
medical records, obtain service records, and obtain private 
treatment reports as indicated.

There is no allegation from the Veteran that she has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.

The Veteran was given notice of what type of information and 
evidence she needed to substantiate a claim for an increased 
rating in March 2006.  It is therefore inherent in the claim that 
the Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal have been requested or obtained.  VA 
examinations pertinent to the Veteran's claim were obtained in 
June 2005, June 2006, December 2006, July 2008, and pursuant to 
the Board's June 2009 remand in August 2009.  A review of those 
reports of examination reveals that all subjective and objective 
findings necessary for evaluation of the Veteran's claim were 
observed and recorded.  Thus, the examinations appear complete 
and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that VA substantially complied with the Board's 
remand directives in further developing the Veteran's claim.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4 (2009).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. 
§ 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered a group of minor joints, ratable on a 
parity with a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  The criteria for rating 
traumatic arthritis in Diagnostic Code 5010 direct that the 
evaluation of arthritis be conducted under Diagnostic Code 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  
When, however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joints or two or more minor joint groups, will 
warrant a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, DC 5003, Note 1 (2009).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2009).

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, and 
normal radial deviation is from 0 to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I (2009).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5213-5230 (2009).  In this 
case, the evidence shows that the Veteran is right-handed, and 
thus the ratings for the minor hand apply.  38 C.F.R. § 4.69 
(2009).

The Board has evaluated the Veteran's left wrist disability under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned ratings.  Such ratings involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009).

Prior to June 27, 2006

For the period under consideration, the Veteran's left wrist 
disability has been rated 0 percent under Diagnostic Code 5299-
5215.  When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be assigned as follows:  the first two digits will be 
selected from that part of the schedule most closely identifying 
the part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be 99 for 
all unlisted conditions.  Then, the disability is rated by 
analogy under a diagnostic code for a closely related disability 
that affects the same anatomical functions and has closely 
analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2009).  The 
RO has determined that the diagnostic code most analogous to the 
Veteran's left wrist disability is Diagnostic Code 5215, which 
pertains to limitation of motion of the wrist.  Diagnostic Code 
5215 assigns a maximum 10 percent rating for limitation of 
dorsiflexion to less than 15 degrees, or limitation of palmar 
flexion in line with forearm.  38 C.F.R. § 4.71 (2009).

The Veteran has also claimed that her left wrist disability was 
productive of neurological symptoms.  Therefore, the Board will 
consider whether she is entitled to a higher rating under 
Diagnostic Codes 8516 and 8517, which contemplate paralysis of 
the median and ulnar nerves, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8517 (2009).  However, as there is no 
evidence of impairment of the radial, circumflex, 
musculocutaneous, or long thoracic nerves, the diagnostic codes 
pertaining to those radicular groups are not applicable.  
38 C.F.R. § 4.124a, DCs 8513, 8514, 8517, 8518, 8519 (2009).  
Additionally, as there is no evidence of muscle injury, the 
diagnostic criteria governing those disabilities are not 
applicable in this instance.  38 C.F.R. § 4.73 (2009).

The Veteran underwent a VA joints examination in June 2005, at 
which time she complained of residual pain in the left wrist 
since service.  It was noted that the Veteran was right-hand 
dominant.  There was no pain on motion or at rest or any 
complaints of aches or stiffness.  Nor was there any evidence of 
arthritis.  The Veteran took two tablets of aspirin per day with 
minimal relief, but denied any acute flare-ups or incapacitating 
episodes due to her left wrist disability within the past twelve 
months.  At that time the Veteran had been unemployed for the 
last several days, but was able to perform the activities of 
daily living.  On examination of the left wrist, there was no 
pain with motion.  On range of motion testing, there was 70 
degrees dorsiflexion, 80 degrees palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees radial deviation.  There was no 
evidence of dislocation and the Veteran denied use of a brace.  
An X-ray examination of the left wrist was within normal limits.  
The Veteran was diagnosed with a left wrist sprain with 
residuals.

In her March 2006 substantive appeal, the Veteran contended that 
she did not have normal movement of the left wrist.  She 
complained of pain that shot through her left wrist and affected 
her ability to complete tasks such as typing and activities of 
daily life like styling her hair.

The Board concludes that a compensable rating is not warranted 
for the residual conditions of a left wrist fracture at any time 
during the period under consideration.  There is no evidence of 
traumatic arthritis, muscle injury, or ankylosis and range of 
motion of the left wrist was normal without pain.  On VA 
examination in June 2005, there was no pain on motion or at rest 
and the Veteran denied any stiffness or use of a support device.  
The Board finds that a higher rating is not warranted because 
dorsiflexion is not less than 15 degrees, palmar flexion is 
greater than a position in-line with the forearm, and there are 
no X-ray indications of arthritis.  38 C.F.R. § 4.124a, 
Diagnostic Code 5215 (2009).

With respect to the diagnostic codes governing neurological 
impairment, the Board observes that Diagnostic Code C 8515 
provides for a 10 percent rating for mild incomplete paralysis of 
the median nerve for the minor hand.  A 20 percent rating is 
warranted for moderate incomplete paralysis for the minor hand.  
A 40 percent rating is warranted for severe incomplete paralysis 
of the minor hand.  A 60 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, with 
the hand inclined to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the hand 
with the absence of flexion of the index finger, feeble flexion 
of the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction of 
the thumb at right angles to the palm; weakened flexion of the 
wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2009).

Diagnostic Code 8516 provides for a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve for the minor hand.  A 20 
percent rating is warranted for moderate incomplete paralysis for 
the minor hand.  A 30 percent rating is warranted for severe 
incomplete paralysis of the minor hand.  A 50 percent rating is 
warranted for complete paralysis of the ulnar nerve for the minor 
hand, with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2009).

With respect to the Veteran's left wrist disability, the Board 
finds that the Veteran is not entitled to a separate rating for 
any neuropathy of the left upper extremity.  The June 2005 VA 
examination was negative for any evidence of neurological 
impairment or sensory impairments of the left upper extremity.  
Most importantly, the Veteran has not been diagnosed with any 
neuropathy of the left upper extremity.  Accordingly, the Board 
finds that the Veteran is not entitled to a separate rating for 
any neuropathy of the left upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8515, 8615, 8715 (2009).

The Board has determined that the Veteran is not entitled to a 
compensable disability rating for the Veteran's left wrist 
disability during the period on appeal under any of the rating 
criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has 
considered the Veteran's complaints of pain, and all evidence of 
record related to limitation of motion, incoordination, 
fatigability, and pain on motion in determining that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to an initial compensable rating .  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  On VA examination in June 2005, the 
Veteran complained of pain of left wrist pain, however pain did 
not affect range of motion of the left wrist.  As the range of 
motion of the Veteran's left wrist was not found to be restricted 
or associated with pain, the Board finds that even if the Veteran 
does experienced flare-ups of her left wrist disability, there is 
no evidence which suggests that, on repetitive use, the Veteran's 
service-connected left wrist disability would be restricted such 
that the requirement for an increased rating would be met.  
Therefore, even considering the effects of pain on use there is 
no probative evidence that the service-connected disability 
causes such limitation that an increased rating is warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board finds that there is no basis 
for assigning an initial compensable rating for a left wrist 
disability under Diagnostic Code 5215.  38 C.F.R. § 4.124a 
(2009).

The Board notes that the Veteran was unemployed in June 2005.  
However, the Board finds that there is no evidence that the 
Veteran's service-connected left wrist disability presents such 
an unusual or exceptional disability picture at any time so as to 
require consideration of an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected left wrist disability do not result 
in a marked functional impairment in any way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).  Consequently, the Board 
concludes that referral of this case for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the Board finds that an initial compensable rating 
is not warranted for the Veteran's left wrist disability pursuant 
to Diagnostic Code 5215 during the period on appeal.  The 
preponderance of the evidence is against the assignment of any 
higher rating for a left wrist disability.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since June 27, 2006

For the period under consideration, the Veteran's left wrist 
disability has been rated as 10 percent disabling under 
Diagnostic Code 5299-5215, the highest rating available under 
that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2009).  Accordingly, the Board will consider whether the 
Veteran's left wrist disability warranted a higher rating under 
other applicable diagnostic codes, including Diagnostic Codes 
5003 (degenerative arthritis), 5010 (traumatic arthritis), 5214 
(ankylosis of the wrist), and 5125 (loss of use of the hand).  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5214, 5125 
(2009).  However, as the Veteran is already in receipt of a 10 
percent rating based on limitation of motion throughout the 
relevant appeals period, the Board finds that neither Diagnostic 
Code 5003 nor Diagnostic Code 5010 may serve as a separate basis 
for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2009).

The Veteran has also claimed that her left wrist disability is 
productive of neurological symptoms.  Therefore, the Board will 
consider whether she is entitled to a higher rating under 
Diagnostic Codes 8516 and 8517, which contemplate paralysis of 
the median and ulnar nerves, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8516, 8517 (2009).  However, as the evidence 
does not show impairment of the radial, circumflex, 
musculocutaneous, or long thoracic nerves, the diagnostic codes 
pertaining to those radicular groups are not applicable.  
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8514, 8517, 8518, 8519 
(2009).  Additionally, as the evidence does not show any muscle 
injury, the diagnostic criteria governing those disabilities are 
not applicable.  38 C.F.R. § 4.73 (2009).

On VA examination of the left wrist in June 2006, there was no 
evidence of osteomyelitis or evidence of infection.  She was 
treated conservatively.  Pain was rated as a five out of ten on 
the pain scale.  It was noted that the Veteran took Tylenol 
without much relief.  Flare-ups of the left wrist occurred with 
activities such as typing which the Veteran was no longer able to 
do.  Additionally, the Veteran was no longer able to lift objects 
such as groceries or hold onto objects in the left hand.  The 
Veteran also claimed that she missed work about once or twice a 
month due to her left wrist disability, but did not require the 
use of any assistive device.  There was no evidence of 
constitutional symptoms of bone disease or evidence of any 
malunion or fracture abnormalities.  On examination, the left 
wrist was tender in the dorsal and palmar aspect.  Tinel's sign 
was negative and there was no effusion.  On range of motion 
testing, there was 50 degrees dorsiflexion and 60 degrees palmar 
flexion.  Endpoint dorsiflexion and radial deviation was 
associated with slight pain with 25 degrees ulnar deviation and 
15 degrees radial deviation.  There were no additional 
limitations with repetitive use and no change in range of motion.  
The Veteran was diagnosed with residuals of a left wrist sprain.

In October 2006, the Veteran claimed that her left wrist pain 
interrupted sleep.  She also complained of left wrist tingling 
and numbness.

The Veteran was afforded a VA joints examination in December 
2006, at which she complained of swelling over the left wrist.  
She indicated that her left wrist got warm and swollen, but 
denied any stiffness or instability.  She took Naprosyn and 
Tylenol for pain and claimed that she had flare-ups daily after 
performing chores at home and typing at work.  The Veteran rated 
her pain as a nine out of ten on the pain scale and that was 
relieved by rest, massage, and pain medicine.  Pain limited her 
ability to complete chores at home and interfered with her work-
related duties.  However, no incapacitation or loss of employment 
was reported.  The Veteran used a brace on her left wrist, but 
denied any history of injury or surgery.  On range of motion 
testing of the left wrist, there was 50 degrees dorsiflexion, 60 
degrees palmar flexion, 40 degrees ulnar deviation and 20 degrees 
radial deviation.  Pain began at 30 degrees dorsiflexion and 40 
degrees palmar flexion and range of motion decreased with 
repetitive motion.  While there was pain on repetitive motion and 
a lack of endurance, there was no fatigue or incoordination.  The 
Veteran complained of pain when she put her fingers on her wrist 
area before the examiner started moving the wrist which made it 
difficult to objectively evaluate her pain on motion and 
tenderness.  The examiner did not notice any swelling, effusion, 
instability, or weakness of muscle.  There was evidence of 
tenderness throughout the left wrist area even with mild touch.  
However, there was no evidence of tenderness over the tendons of 
the hands or any swelling.  Nor was there evidence of ankylosis 
or of arthritis.  An X-ray examination of the left wrist in June 
2005 did not show any fracture, dislocation, or any other bone 
and joint abnormalities.  The impression was a negative study.

VA medical records dated in May 2008 indicate additional 
complaints of left wrist pain assessed as chronic left wrist 
pain, status post sprain.  In June 2008, the Veteran had 
continued complaints of left wrist pain, but a nerve conduction 
study was normal and there was no evidence of carpal tunnel 
syndrome.  The Veteran indicated that her left wrist did not hurt 
constantly but contended that her pain increased with activity.  
She bought a wrist brace which provided some relief.  However, a 
steroid injection made her pain worse.  The Veteran complained of 
pain that occurred throughout her left forearm and wrist.  While 
the Veteran had a full range of motion of the left wrist, she 
complained of pain and performed slowly.  There was a "click" 
at the end of the range of flexion.  Strength was fair to good 
with pain.  There was tenderness over the wrist joint line, but 
none at the medial or lateral epicondyle and a complete range of 
motion of the left upper extremity with graded resistance.  In 
July 2008, the Veteran complained of increased left wrist pain.

On VA joints examination in July 2008, the Veteran indicated that 
she was given steroid injections in the left wrist and complained 
of symptoms that included swelling, numbness, pain, and tingling 
on the dorsal area of the wrist and proximal mid-forearm.  A 
splint was issued, but she claimed that she was advised not to 
wear it.  Physical therapy was initiated about two weeks prior to 
the examination and included electromagnetic therapy.  Additional 
treatment included activity limitation, physical therapy, and 
medication.  There was no history of trauma, neoplasm, 
constitutional symptoms of arthritis, or incapacitating episodes 
of arthritis.  On range of motion of the left wrist, there was 60 
degrees dorsiflexion, with pain ending at 50 degrees; 70 degrees 
palmar flexion, with pain ending at 65 degrees; 40 degrees ulnar 
deviation, with pain ending at 30 degrees; and 20 degrees radial 
deviation, with pain ending at 10 degrees.  There was no loss of 
a bone or part of a bone or evidence of inflammatory arthritis or 
joint ankylosis.  However, there was evidence of tenderness, 
painful movement, and weakness of the left wrist.  The Veteran 
was diagnosed with a left wrist sprain with no significant 
effects on her occupation.

VA medical records dated in October 2008 show the Veteran's 
complaints of left wrist pain rated as a seven out of ten on the 
pain scale.  In December 2008, she complained of left wrist pain 
rated as a four out of ten on the pain scale.  In February 2009, 
she complained of left wrist pain rated as a six out of ten on 
the pain scale.  The Veteran soaked her left wrist in warm water 
with some relief until a few years ago and took Percocet three to 
four times a week.  She wore a left wrist splint continuously for 
the last five years.  Typing and any left-handed activities 
aggravated pain.  She could not lift anything that weighed more 
than five pounds in the left hand.  On examination of the left 
wrist, no swelling was noted but tenderness was noted on 
palpation along the radial side of the wrist more than on the 
ulnar side.  Tenderness was noted on palpation in the anatomical 
snuffbox in the left hand and on palpation of the extensor tendon 
of the left thumb.  Active range of motion was moderately limited 
in all movements in the wrist in extension, flexion, and radial 
and ulnar deviation and she appeared to be in pain.  The 
opposition of the left thumb to the left index, middle, ring, and 
little fingers was fair compared to the right hand.  No muscle 
atrophy was noted in the left forearm, wrist, or hand.  Hand grip 
strength indicated left hand grip strength of ten pounds times 
three and motor strength in the left arm and forearm was 5/5.  It 
was noted that a May 2008 X-ray examination of the left wrist was 
negative.  The assessment was left wrist pain, rule out 
DeQuervain's disease.

In February 2009, the Veteran testified that due to her left 
wrist disability she was recently demoted at work where she used 
to be a manager and train other employees and assigned to 
customer service.  She had been approved for leave under the 
Family Medical Leave Act due to her left wrist disability which 
required taking off a number of days from work.  Her pay rate 
also decreased.  The Veteran purchased a left wrist brace that 
she wore daily.  The brace was described as a heavy fabric brace 
that went up about one-third of the way up the forearm and had a 
splint brace with a hard splint over the inside of the wrist 
going into the palm.  The Veteran testified that she took 
Percocet for pain and that her sister assisted with household 
chores.  The Veteran testified that she was unable to braid her 
daughter's hair.

VA medical records dated in April 2009 show continued complaints 
of left wrist pain rated as a seven out of ten on the pain scale.  
On examination of the left wrist, no swelling was noted.  Slight 
tenderness was noted on palpation along the radial side of the 
wrist, but no tenderness was noted on palpation of the extensor 
tendon of the left thumb.  Active range of motion was moderately 
limited in wrist extension and slightly limited in flexion, 
radial, and ulnar deviation.  The opposition of the left thumb to 
the left index, middle, ring, and little fingers was fair 
compared to good on the right side.  The assessment was left 
wrist pain, probably secondary to DeQuervain's.  The Veteran had 
continued complaints of left wrist pain in May 2009 and June 
2009.

On VA joints examination in August 2009, the Veteran indicated 
that she was assigned different duties at work due in part to her 
left wrist disability.  She did not recall any specific injury 
but her left wrist began to swell and hurt and she had been given 
steroid injections.  Left wrist symptoms included swelling, 
numbness, pain, and tingling on the dorsal area at the wrist and 
proximal mid-forearm.  However, there was no evidence of 
deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, or episodes of 
dislocation, subluxation, locking, effusion, or inflammation.  
The Veteran stated that a left wrist splint was issued, but that 
she was advised not to wear it.  Treatment included physical 
therapy, non-steroidal anti-inflammatory drugs, and activity 
limitation.  The Veteran was currently taking Morphine and 
Ibuprofen, but denied any history of hospitalization or surgery 
or any history of trauma to the joints.  There was no history of 
neoplasm.  The left wrist disability did not affect motion of the 
joint and there were no flare-ups.  There were no constitutional 
symptoms or incapacitating episodes of arthritis and only 
intermittent and occasional use of a brace.  There was no loss of 
a bone or part of a bone or recurrent shoulder dislocations or 
arthritis.  On examination of the left wrist, there was 
tenderness and an abnormal finding of a tendon of the forearm 
beginning at the wrist moving proximally towards the elbow.  On 
range of motion testing of the left wrist, there was evidence of 
pain with active motion on the left side of 70 degrees 
dorsiflexion, 80 degrees palmar flexion, 45 degrees left ulnar 
deviation, and 20 degrees radial deviation.  There was no 
objective evidence of pain with active motion on the right side.  
There was objective evidence of pain following repetitive motion.  
However, there were no additional limitation of motion after 
repetitive motion or evidence of joint ankylosis.  The Veteran 
was diagnosed with left wrist tendonitis.  The examiner noted 
that the Veteran stated that she was told not to wear her wrist 
splint, but review of the records was negative for any such 
recommendation from her providers.  There were no effects of the 
left wrist disability on her usual daily activities and the 
examiner opined that the Veteran's left wrist tendonitis would 
not hinder her from gainful employment.

The Board finds that the evidence as a whole does not show that 
the Veteran's left wrist disability warranted a rating in excess 
of 10 percent at any time since June 27, 2006.  Although she was 
found to have limitation of motion in that extremity, her 
dorsiflexion and palmar flexion were not so severely limited as 
to qualify for a 30 percent rating under Diagnostic Code 5214.  
Additionally, while the Veteran complained of left wrist 
stiffness, there were no clinical findings of ankylosis.  
Therefore, she is not entitled to a higher rating under 
Diagnostic Code 5214.  38 C.F.R. § 4.71a (2009).

Nor is a higher rating warranted under the diagnostic code 
pertaining to loss of use.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5125 (2009).  The Board acknowledges the Veteran's report that 
her left wrist disability interfered with her employment, 
household chores, and prevented her from lifting objects heavier 
than ten pounds.  While the Veteran wore a removable left wrist 
splint, she denied the use of prosthesis or other corrective 
devices.  Furthermore, neither the Veteran's June 2006, December 
2006, July 2008, or August 2009 VA examinations nor any of her VA 
medical records during the relevant time period revealed any 
evidence of muscle atrophy or other impairment that would 
indicate loss of use of her minor extremity or that she would be 
equally well served by the use of a prosthesis.  38 C.F.R. 
§ 3.350(a)(2) (2009).  Accordingly, the Board finds that the 
Veteran is not entitled to a higher rating under Diagnostic Code 
5125.  38 C.F.R. § 4.71a (2009).

With respect to the diagnostic codes governing neurological 
impairment, the Board observes that Diagnostic Code 8515 provides 
for a 10 percent rating for mild incomplete paralysis of the 
median nerve for the minor hand.  A 20 percent rating is 
warranted for moderate incomplete paralysis for the minor hand.  
A 40 percent rating is warranted for severe incomplete paralysis 
of the minor hand.  A 60 percent evaluation is warranted for 
complete paralysis of the median nerve for the major hand, with 
the hand inclined to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the hand 
with the absence of flexion of the index finger, feeble flexion 
of the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction of 
the thumb at right angles to the palm; weakened flexion of the 
wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, 
DC 8515 (2009).

Diagnostic Code 8516 provides for a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve for the minor hand.  A 20 
percent rating is warranted for moderate incomplete paralysis for 
the minor hand.  A 30 percent rating is warranted for severe 
incomplete paralysis of the minor hand.  A 50 percent rating is 
warranted for complete paralysis of the ulnar nerve for the minor 
hand, with the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked in 
dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; and flexion of wrist 
weakened.  38 C.F.R. § 4.124a, DC 8516 (2009).

With respect to the Veteran's left wrist disability, the Board 
finds that the Veteran is not entitled to a separate rating for 
any neuropathy of the left upper extremity.  While the Veteran 
complained of numbness and tingling in her left wrist, physical 
examination has consistently been negative for any evidence of 
neurological impairment or sensory impairments.  Most 
importantly, no muscle atrophy is present and the Veteran has not 
been diagnosed with any neuropathy of the left upper extremity.  
The Veteran is thus not entitled to an a separate rating for any 
neuropathy of the left upper extremity based upon consideration 
of ay neurologic residuals because there are not independently 
ratable neurologic residuals shown or diagnosed by the treating 
and examining physicians.  38 C.F.R. § 4.124a, Diagnostic Code 
8515, 8615, 8715 (2009).

The Board has determined that the Veteran is entitled to no more 
than a 10 percent disability rating for the Veteran's left wrist 
disability during the period on appeal under any of the rating 
criteria applicable.  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has 
considered the Veteran's complaints of flare-ups and pain, as 
well as all evidence of record related to limitation of motion, 
incoordination, fatigability, and pain on motion in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an initial compensable rating.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  On VA examination in June 2006, 
December 2006, and July 2008, the Veteran complained of pain of 
left wrist pain that slightly limited range of motion of the left 
wrist.  While range of motion of the Veteran's left wrist was 
found to be restricted or associated with pain, the Board finds 
that even if the Veteran does experienced flare-ups of her left 
wrist disability, there is no evidence which suggests that, on 
repetitive use, the Veteran's service-connected left wrist 
disability would be restricted such that the requirement for an 
increased rating would be met.  In addition, on VA examination in 
August 2009 range of motion of the left wrist was normal.  
Therefore, even considering the effects of pain on use there is 
no probative evidence that the service-connected disability 
causes such limitation that an increased rating is warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, the Board finds that there is no basis 
for assigning an initial compensable rating for a left wrist 
disability under Diagnostic Code 5215.  38 C.F.R. § 4.124a 
(2009).

The Board notes that the Veteran has reported that she was 
demoted at work due to her left wrist disability, received less 
pay, and lost some time from work.  However, on VA examination in 
August 2009 the examiner opined that the Veteran's left wrist 
disability would not hinder her from gainful employment.  The 
Board thus finds no evidence that the Veteran's service-connected 
left wrist disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2009).  The objective medical evidence 
of record shows that manifestations of the Veteran's service-
connected left wrist disability do not result in a marked 
functional impairment in any way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating criteria 
are designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Consequently, the Board concludes that referral of this 
case for consideration of an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).

Accordingly, the Board finds that a rating in excess of 10 
percent is not warranted for the Veteran's left wrist disability 
pursuant to Diagnostic Codes 5214, 5215, or 5125 at any time 
since June 27, 2006.  The preponderance of the evidence is 
against the assignment of any higher rating for a left wrist 
disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating prior to June 27, 2006, and in 
excess of 10 percent June 27, 2006, for a left wrist disability, 
is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim for an initial compensable rating for a left leg 
disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in July 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992)

In June 2009, the Board remanded the Veteran's claim for a 
compensable rating for a left leg disability for a VA examination 
to identify all orthopedic pathology related to the Veteran's 
left leg disability, specifically to include X-ray examinations 
and range of motion studies of the left knee and ankle in 
degrees.  However, those findings were not included in the August 
2009 VA examination report, rendering the August 2009 report of 
examination inadequate for rating purposes.  Although X-ray 
findings were recorded, the examination report does not include 
range of motion or any description of other pathology of the left 
leg or answer specific questions posed by the Board in the June 
2009 remand.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds 
that another VA examination is necessary to comply with the June 
2009 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since July 2009.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of her service-connected left leg disability.  
The claims folder should be reviewed by the 
examiner and that review should be indicated 
in the examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Identify all orthopedic pathology 
related to the Veteran's left leg 
disability.

(b)  Identify all orthopedic pathology 
related to the Veteran's left leg 
disability.  Specify whether that service-
connected disability is manifested by genu 
recurvatum (acquired, traumatic, with 
weakness and insecurity in weight-bearing 
objectively demonstrated), or by malunion 
of the tibia or fibula, or nonunion of 
those bones, with loose motion, requiring 
a brace.  Provide an opinion as to whether 
the overall degree of impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.

(c)  Conduct all necessary tests, to 
include X-rays, and provide ranges of 
motion of the left knee and left ankle in 
degrees.

(d)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The determination should 
be portrayed in terms of the degree of 
additional range of motion loss.

(e)  State whether any recurrent lateral 
instability or subluxation is shown.

(f)  Finally, opine as to whether the 
Veteran's service-connected left leg 
disability causes marked interference with 
her employability.

3.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


